Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 14, line 2, --provided on each side of the first longitudinal portions of the bar elements, which the at least one stop element—
Claim 19, line 6, --a clamping element configured to extend in the circumferential direction of the device—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Dieter (DE 3202062) in view of Miroslav (CZ 6499) and further in view of Schroeder (DE 202009004211), from Non-Final Rejection filed on 03/15/2022, discloses a device for collecting split wood comprising: 
a plurality of bar elements, which each have a first and a second longitudinal portion, wherein the second longitudinal portion extends in a curved manner and the first longitudinal portion extends in a straight manner; 
a plurality of connecting elements, wherein the connecting elements cooperate with the second longitudinal portions to define an enclosed region; 
and a clamping element (in view of Miroslav), which cooperates with the first longitudinal portions and is designed to firmly clamp the bar elements to a chopping block by their first longitudinal portions, wherein: 
the bar elements are formed in an S shape such that the enclosed region is widened; 
the connecting elements comprise wire ropes which are guided through bores in the second longitudinal portion of the bar elements and are detachable from the bar elements (in view of Schroeder);
and the clamping element is formed as a clamping belt (in view of Miroslav).
However, Dieter, alone or in further combination, does not teach, suggest, or make obvious the connecting elements connecting the bar element movably to one another, so that the bar elements are movable relative to one another, as well as the clamping element is formed as a clamping belt guided through receiving elements which are provided in the first longitudinal portions of the bar elements as required by the claim, in combination with the additional elements of the claim. 
Claims 3-4, 10-14 and 17 are allowable because they are dependent on claim 1. 

Regarding claim 19, the closest prior art of record, Kalman (US Patent No. 6,094,859) discloses a device comprising a plurality of bar elements (items 48, figures 2 and 3) configured to extend in an axial direction of the device (items 48 extend axially from base of device 26; figure 3) and to be spaced apart from one another in a circumferential direction of the device (figures 2 and 3); a plurality of connecting elements (defined to be the elements 46 which connect bar elements to one another via intermediate components) connecting the bar elements to one another and configured to extend in the circumferential direction of the device; wherein the bar elements are movable along the connecting elements (bar elements 48 are movable inward and outward from center point 42; figure 2) to adjust the spacing between the bar elements.
However, Kalman, alone or in combination, does not teach, suggest or make obvious a singular clamping element configured to extend in the circumferential direction the device and to clamp the bar elements to a chopping block, wherein the bar elements are movable along the clamping element to adjust the spacing between the bar elements as required by the claim, in combination with the additional elements of the claim. Instead, Kalman teaches a plurality of clamping elements configured to clamp the bar elements to a tree trunk. 
Regarding claim 19, the second closest prior art of record, Dieter (DE 3202062) in view of Miroslav (CZ 6499), discloses a device for collecting split wood comprising: a plurality of bar elements configured to extend in an axial direction of the device and to be spaced apart from one another in a circumferential direction of the device; a plurality of connecting elements connecting the bar elements to one another and configured to extend in the circumferential direction of the device; and a clamping element (in view of Miroslav) configured to extend in the circumferential direction the device and to clamp the bar elements to a chopping block.
However, Dieter, alone or in further combination, does not teach, suggest, or make obvious wherein the bar elements are movable along the connecting elements and the clamping element to adjust the spacing between the bar elements as required by the claim, in combination with the additional elements of the claim. 
	Claims 20-23 are allowable because they are dependent on claim 19. 

	Regarding claim 24, the closest prior art of record, Kalman (US Patent No. 6,094,859) discloses a device comprising a plurality of bar elements (items 48, figures 2 and 3); a plurality of connecting elements (defined to be elements 46 which connect bar elements to one another via intermediate components) to one another; the bar elements extend in an axial direction of the base of the device and are spaced apart from one another in a circumferential direction; the connecting elements extend in the circumferential direction.
However, Kalman, alone or in combination, does not teach, suggest or make obvious a singular clamping element extending through openings in the bar elements and configured to clamp the bar elements to a chopping block, such that, the clamping element extends in the circumferential direction of the chopping block as required by the claim, in combination with the additional elements of the claim. Instead, Kalman teaches a plurality of clamping elements configured to clamp the bar elements to a tree trunk. 

	Regarding claim 24, the second closest prior art of record, Dieter (DE 3202062) in view of Miroslav (CZ 6499) discloses a device for collecting split wood,  a plurality of bar elements; a plurality of connecting elements connecting the bar elements to one another; and a clamping element (in view of Miroslav) configured to clamp the bar elements to a chopping block such that: the bar elements extend in an axial direction of the chopping block and are spaced apart from one another in a circumferential direction of the chopping block; the connecting elements extend in the circumferential direction of the chopping block; and the clamping element extends in the circumferential direction of the chopping block.
	However, Dieter, alone or in further combination, does not teach, suggest, or make obvious the clamping element (as taught by Miroslav) extending through openings in the bar elements (from Dieter) as required by the claim, in combination with the additional elements of the claim. 
	Claims 25-29 are allowable since they are dependent on claim 24. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 6-10 of Applicant’s Remarks, filed on 06/15/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of claims 1-18 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723      

/TYRONE V HALL JR/Primary Examiner, Art Unit 3723